Rothrock, J.
The defendant had no actual knowledge of the mortgage when he purchased the property. The sole question is whether the mortgage was in its form sufficient to impart constructive notice to the defendant. The defect which the defendant claims is fatal to the mortgage is to be found in the acknowledgment, which is in these words:
“State oe Iowa, \ Cass County, / '
“Be it remembered, that on the 12th day of October, 1887, before the undersigned, James G-. Whitney, *457notary public in and for said county, personally came -, to me known to be the identical person whose name is affixed to the foregoing instrument as‘grantor, and acknowledged the execution of the same to be his voluntary act and deed. Witness my hand and seal the day and year last above written.
“[seal.] James G-. Whitney, Notary Public.”
This certificate of acknowledgment is in due form of law, with the exception that the name of the grantor is left blank. It was held by the district court that by' reason of said omission the acknowledgment was fatally defective, and did not impart constructive notice to the defendant. The mortgage was signed by A. B. Case, the grantor, and it was filed for record on the day after it was executed, and was duly recorded before the defendant purchased the property. It does'not appear that there was any defect in the record of indexes in the recorder’s office. The statute of this state prescribing the requisites necessary to an acknowledgment of a deed or mortgage is found in section 1958 of the Code, and is as follows:
“The court or officer taking the acknowledgment must indorse upon the deed or other instrument a certificate setting forth the following particulars: First. The title of the court or personbef ore whom the acknowledgment is taken. Second. That the person making the acknowledgment was personally known to at least one of the judges of the court, or to the officer taking the acknowledgment, to be the identical person whose name is affixed to the deed as grantor, or that such identity was proved by at least one creditable witness, naming him. Third. That such person acknowledged the instrument to be his voluntary act and deed.”
There have been a number of cases in this court in which acknowledgments have been questioned .and held to be valid or invalid. It was held in Bell v. Evans, 10 Iowa, 353, that the certificate is not required *458to be in the exact words of the statute, and that reference may be had to the body of the deed or mortgage in aidgof the certificate of acknowledgment. In Cavender v. Smith’s Heirs, 5 Iowa, 159, it was held that such a certificate is good, though not in the language of the statute, provided the words used substantially comply with the object and meaning of the law. See, also, Tiffany v. Glover, 3 G. Greene, 387, and Wickersham v. Reeves, 1 Iowa, 413. In Scharfenburg v. Bishop, 35 Iowa, 60, attention is called to the fact that the statute does not in terms require that the certificate of acknowledgment shall set forth that the person making the acknowledgment did personally appear before the officer. It may also be said that the statute does not expressly require that the name of the person making the acknowledgment to be inserted in the certificate. It does require that, if a witness be called to prove the identity of the grantor, he shall be named in the certificate. We cite these cases for the purpose of showing that there is no requirement that the statute shall be followed literally, and that a substantial compliance is sufficient. Of course, where, as in the cases cited, and in other cases, some substantial fact is omitted, such as that the instrument was voluntarily executed, the defect would be fatal. In such case the searcher of the record of liens would find that there was no evidence of a voluntary act, and reference to the body of the instrument would not aid the certificate of acknowledgment.
A very full and exhaustive article upon the subject of acknowledgments may be found in 1 Am. & Eng. Encyclopedia of Law, p. 143. It is there stated that a “certificate must be construed with reference to the instrument it is attached to, and the instrument is allowed to help out the construction of the certificate, and, if the certificate is inconsistent with' the instrument, and ambiguous, the court will look to the instru*459ment, or any part of it, together with the certificate, in order to arrive at the true meaning of the officer.” In anote to the statement above quoted authorities are cited from some fourteen states, and from the supreme court of the United States. It is not necessary to more than refer to these cases. They are in harmony with the decisions of this court. Again, it is said in the article above cited that “the name of the grantor should appear, although it is now generally held that, if the name can be ascertained from the deed, the certificate will be sustained.” A large number of authorities are cited in support of this last proposition. Among the cases cited is the following: Kelly v. Rosenstock, 45 Md. 389, where a statute required that a certificate of acknowledgment shall state “the time when it was taken;” it was held that the whole instrument might be examined, and that the date of acknowledgment might be determined by such an examination. In Chandler v. Spear, 22 Vt. 388, it was held that, “although the name of the grantor in a deed is defectively stated in the certificate, of the acknowledgment, yet, if it appear from the whole instrument with reasonable certainty that it was acknowledged by the grantor, it is sufficient.” In Sanford v. Bulkley, 30 Conn. 344, the certificate to the acknowledgment was in these words: “Personally appeared-, signer and sealer of the foregoing instrument, and acknowledged the same to be his free act and deed.” It was held that the acknowledgment was good. In Wilcoxon v. Osborn, 77 Mo. 622, the certificate was substantially the same as in the case at bar, and it was held that it was sufficient when construed with reference to the deed to which it was attached. And in Bradford v. Dawson, 2 Ala. 203, it was held that, “when the certificate does not pursue the form required by statute, the deed may be looked into to support the defective certificate.” See, also, Martindale on Conveyances, section 259.
*460It is true that there is not entire harmony in the adjudged cases upon the question. In Gove v. Cather, 23 Ill. 634, the right of a wife to dower was involved. The certificate of acknowledgment did not state that the wife was known to the officer to be the person who signed the deed, and it was defective in other respects. It was held that the certificate was bad. The statute of that state required that the certificate should state that fact, and - that the statutory form must be substantially complied with. That was an omission of matter of substance. The case of Tully v. Davis, 30 Ill. 103, is to .the same effect. The defect in that case was that the officer did not certify that the person making the acknowledgment was known to .the officer to be the person who executed the deed. In Smith’s Lessee v. Hunt, 13 Ohio, 260, the name of the grantor was blank in the certificate of acknowledgment. It was held that the acknowledgment was fatally defective. But in that case the officer did not certify that he knew the person who did appear before him was the person who signed the instrument as grantor. The certificate is a mere recitation that the person acknowledged that he did sign and seal the instrument. There was no identity of the person shown, as in the case at bar. In the case of Merritt v. Yates, 71 Ill. 636, it is held that where the husband and wife executed a deed, and appeared before an officer and acknowledged it, the certificate of acknowledgment was defective because in that part which required a privy examination of the wife separate and apart from the husband the names were left blank. The decision was under a statute which required the officer to examine the wife separately and apart and out of hearing of the husband, and to make -known the contents of the instrument to her. We have no such requirement in this state. A privy examination of the wife in such cases arose out of the idea that a' wife is subject to the *461will of the husband, and an examination of the present laws of conveyances will show that the modern method of conveyancing is based upon the idea that a married woman is not presumably under any such restraint. In all these cases the thought is nowhere expressed that in determining whether a certificate of acknowledgment is sufficient, not only the certificate, but the whole instrument, must be examined and considered; or, as is said in Carpenter v. Dexter, 8 Wall. 513: "In aid of the certificate, reference may be had to the instrument itself, or any part of it. It is the policy of the law to uphold certificates when substance is found, and not to suffer conveyances, or the proof of them, to be defeated by technical or unsubstantial objections.”
It is unnecessary to prolong this discussion further The certificate shows unmistakably that some person appeared before the notary public; that the person who thus appeared was known to the officer to be the identical person whose name was affixed to the instrument as grantor; and that the person whose name was so affixed acknowledged the same to be, his voluntary act and deed. Direct reference is made to the signature to the mortgage as an identification of the person who appeared before the officer. A glance at the signature to the mortgage fully identifies A. B. Case as the person who appeared before the notary. It appears to us that the reasoning by which it is sought to make it appear that the blank in the acknowledgment imports that no person appeared before the officer is too refined to be applied to the business transactions of men. The whole scope and meaning of the certificate shows that the grantor in the mortgage appeared before the officer. In our opinion, to hold otherwise would defeat rights by a mere technicality. If a person were to go to the record of mortgages of Audubon county, he would find from the index that on the twelfth day of October, 1887, A. B. Case executed a mortgage on *462certain personal property to S. B. Milner, and, upon referring to the mortgage as spread upon the records, he would find that A. B. Case signed the mortgage, and immediately following that he would find this certificate of acknowledgment. In our judgment, he would there find every substantial requirement of the statute.
The judgment of the district court is reversed.